PER CURIAM.
This is a case in which the plaintiff, the personal secretary to the former Mayor, was fired when the new Mayor took office after defeating her former boss. District Judge Higgins, relying on a recommendation by Magistrate Judge Griffith, concluded that the case is controlled by Faughender v. City of North Olmsted, Ohio, 927 F.2d 909 (6th Cir.1991), finding it to be directly in point. We agree and accordingly affirm the judgment of the District Court for the reasons stated in Magistrate Judge Griffith’s Report found in the Appendix at page-.